Citation Nr: 0527291	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-33 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and a psychologist


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran has PTSD which is related to his service in 
Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.


Factual Background

The veteran's service personnel records, to include his DD 
Form 214, reflect that his military occupational specialty 
was that of a tank crewman.  The records also reflect that he 
had active service in the Republic of Vietnam, and received 
the following medals: the National Defense Service Medal; the 
Vietnam Campaign Medal; and the Vietnam Service Medal.  He 
was not awarded any combat medals.

The service medical records are negative for any findings, 
treatment or diagnoses of a psychiatric disorder.

A PTSD stressor statement was received from the veteran in 
September.  He reported that while he was in Vietnam in June 
or July 1967, a crew member by the name of [redacted] was 
severely wounded and another whole crew was killed.  To the 
best of his recollection, those killed in action included a 
platoon leader by the name of Lt. [redacted] and a gunner by 
the name of Sgt. [redacted].  

In January 2002, the RO submitted a request to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) to verify the stressors mentioned by the veteran. 
In March 2002, USASCRUR responded and confirmed that the 
veteran's unit was involved in various combat activities 
during his tour in Vietnam.  It was also confirmed that in 
June 1967, [redacted] died from small arms fire.  
USASCRUR was unable to locate casualty information concerning 
the other men listed by the veteran.  

The veteran underwent a VA psychiatric examination in June 
2002.  The veteran stated that on one occasion as a tank 
driver in Vietnam, he destroyed a whole village.  He also 
talked about another incident in which he worked as a radio 
dispatcher with a person by the name of [redacted].  
He stated that he and [redacted] had an argument and that he hit 
[redacted].  [redacted] was found dead the next day in his 
barracks.  [redacted] death played an emotional role on him.  
The veteran emphasized that he was not the same person when 
he came out of the Army.  He reported that all the pressures 
in his life had a lot to do with what was going on with him 
at the present time.  

On mental status examination, the veteran stated that he had 
bad dreams but at the present time, he is able to tolerate 
them.  He felt that he was not able to enjoy life as he used.  
He has been working for 36 years and has had a lot of 
encounters.  For the last several years he has not had any 
problems at work.  The only problem that he has is with his 
daughters.  At times, he has nightmares and startle response.  
The death of his friend [redacted] also bothered him at times.  He 
denied any hallucinations or delusions.  He had a history of 
drinking.  

The diagnosis was anxiety disorder.   The examiner did not 
see that the veteran had any major problem with PTSD at the 
present time.  The examiner felt that the veteran had traumas 
but that they were not presently interfering with his life.    

The veteran submitted a July 2003 psychological evaluation 
from Anderson Psychiatric Group.  The examination report was 
signed by a psychiatrist, A. R. Recinto, M.D., and a licensed 
psychologist, W.E. Calvert, Ph.D.  It was initially noted 
that the veteran's claims folder had been reviewed in its 
entirety for the purposes of the examination. The veteran 
reiterated that the most traumatic event that happened to him 
in Vietnam was losing his crew.  The death of [redacted]
also bothered him.

The examiners felt that the veteran fully met the criteria 
necessary for the diagnosis of PTSD in that he was exposed to 
trauma where others were wounded and killed and that he 
risked being wounded and killed him.  It was noted that the 
veteran experienced intrusive thoughts, nightmares, 
flashbacks, and an avoidance of places, activities and 
people.  

The examiners stated that the level of combat that the 
veteran participated in was catastrophic and that his PTSD 
was particularly severe.  The examiners also felt that that 
the June 2002 VA examination report contained many 
significant errors in reporting facts relayed by the veteran.  
In particular, it was stated that [redacted] was not found 
dead on the barracks floor the next day but was killed in his 
tank by an enemy B-40 rocket.  

In a July 2004 letter, Dr. Calvert stated that the veteran 
was laid off in July 2004 and would prefer not to work 
because of the stress of involved with his job.  It was noted 
that the veteran continued to see him for individual 
psychotherapy for PTSD.

The veteran underwent a VA psychiatric examination in 
September 2004 by a board of two psychiatrists.  The 
examiners noted that the entire claims folder had been 
reviewed which included the July 2003 psychological 
evaluation from Anderson Psychiatric Clinic.  The veteran 
complained of disturbed sleep, hypervigilance, claustrophobia 
and anger problems.  These symptoms appeared to be of mild 
severity, occurred a few times a month and have been present 
over the last year.  The veteran reported losing his crew in 
June of 1967 while stationed in Vietnam.  He reported no 
history of traumatic events since leaving military service.  
He has worked for the same employer since leaving the 
military and he was currently on voluntary layoff.  He has 
been happily married for many years and has two children.  He 
has a good relationship with his children.  He reported 
several different regular social relationships including a 
planned Vietnam reunion in Kokomo.  He admitted to a history 
of alcohol abuse.  He drinks six to eight beers a day.  He 
denied any recent history of suicidal attempts or depression.  

The diagnoses were mixed anxiety-depressed mood disorder 
(anxiety disorder, NOS) and alcohol abuse.

The examiners stated that the veteran did report a stressor 
that meets American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) stressor 
criteria.  However, he did not report psychiatric symptoms 
that meets DSM-IV criteria for PTSD.  He did not report 
persistent distressing thoughts of the trauma, nor persistent 
avoidance of symptoms associated with the trauma.  For 
example, it was noted that the veteran was planing to attend 
the Vietnam Kokomo reunion the following month and that he 
enjoyed socializing with others there.  He did complain of 
hypervigilance and some claustrophobia as well as anger 
control problems and depressed mood.  He did not report any 
reduced involvement in important activities, or any general 
responsiveness.  Importantly, he did not report any 
significant psychosocial dysfunction that could be attributed 
to any PTSD-like symptoms.  He reported an average or better 
occupational, marital, family or social leisure life 
currently.    

The examiners were requested to reconcile the June 2002 VA 
examination report findings with that of the July 2003 
private psychological evaluation findings.  After a complete 
review of all available psychiatric and medical records, as 
well as a thorough examination of the veteran, the examiners 
concluded that the veteran did not suffer from PTSD.  The 
veteran was seen to suffer from alcohol abuse problems that 
could contribute to sleep disturbance, anxiety and 
depression.    

A December 2004 letter was received from Dr. Calvert in which 
he commented on perceived inadequacies of the September 2004 
VA examination report.
  
At a June 2005 RO hearing, the veteran gave an account of the 
events in service in which his tank as attacked with 
missiles.  The attacks resulted in the deaths of crew 
members.  The veteran's wife testified how the veteran was 
affected by the events he experienced in service.  The 
veteran's psychologist, Dr. Calvert, testified that the 
veteran definitely meets the criteria for PTSD and that his 
PTSD is quite severe.  
Along with the testimony given, individual psychotherapy 
notes dated from July 2003 to December 2004 from Dr. Calvert 
were submitted.

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to the combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of a claimed inservice stressor. 
38 C.F.R. § 3.304(f) (2004).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is (or 
are) related to combat, the veteran's lay testimony regarding 
the reported stressor(s) must be accepted as conclusive 
evidence as to the actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b) (West 2002); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994); 38 C.F.R. § 3.304(d), (f) 
(2004).

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the appellant 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

In this case, the evidence shows that the veteran has a 
verified stressor.  After careful analysis, the Board also 
finds that, on the question of whether the appellant has 
PTSD, there is an approximate balance of positive and 
negative evidence.

On the one hand, there is evidence that supports the 
veteran's claim that he currently suffers from PTSD as a 
result of stressors experienced in Vietnam.  The veteran's 
private psychologist has diagnosed the veteran with PTSD and 
has linked the diagnosis to the veteran's experiences in 
Vietnam.  The diagnosis was supported by the veteran's 
complaints of intrusive thoughts, nightmares, flashbacks, and 
an avoidance of places, activities, and people.  Thus, there 
is favorable medical evidence, supported by a rationale, that 
the veteran currently suffers from PTSD as a result of 
stressors experienced during service.

On the other hand, there is unfavorable medical evidence, 
similarly supported by a rationale, that the veteran does not 
currently have PTSD.  The September 2004 VA examiners 
concluded that although the veteran did report a stressor 
that meets the DSM-IV stressor criteria, he did not 
ultimately suffer from PTSD.   The examiners felt that the 
veteran did not report any significant psychosocial 
dysfunction that could be attributed to PTSD symptoms.  

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether the 
veteran currently suffers from PTSD as a result of his 
service in Vietnam.  After resolving all reasonable doubt in 
favor of the veteran, and for the foregoing reasons, the 
Board finds that service connection for PTSD is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


